DETAILED ACTION
This an Allowability Notice for application number 17/159,117; the original application filed on 01/26/2021. Claims 2-7, 9-16 and 18-23 have been examined and are pending in this application. Claims 21, 22 and 23 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/10/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Statement of reason for Allowance

Claims 2-7, 9-16 and 18-23  are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to method comprising: receiving, by an enterprise gateway server acting as a Session Initiation Protocol (SIP) Back-to-Back User Agent (B2BUA) in an enterprise network, a query for call routing information from a carrier gateway server in a mobile network, the query in response to the carrier gateway server receiving a call origination request for a call destined for a mobile station associated with the enterprise network; in response to the query, analyzing, by the enterprise gateway server, original digits of the call to identify whether to route the call via one of the mobile network and a private branch exchange; 
The closest prior art, as previously recited, Bales et al. (US 2006/0025139 A1), Change et al. (US 2003/0091028 A1), are also generally directed to various aspects of using an account balance to limit application of cellular-PBX integration service.  However, none of Bales and Change teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 21, 22 and 23.  For example, none of the cited prior art teaches or suggest the steps of in response to the query, analyzing, by the enterprise gateway server, original digits of the call to identify whether to route the call via one of the mobile network and a private branch exchange; and sending, by the enterprise gateway server, the identified route of the call to the carrier gateway server to route the call via one of the mobile network and a private branch exchange.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478